            Case 2:20-cv-00595-JAD-EJY Document 12
                                                11 Filed 08/25/20 Page 1 of 2



1    Melanie A. Hill, Esq.
     Nevada Bar No. 8796
2
     MELANIE HILL LAW PLLC
3
     520 S. 7th Street, Suite A
     Las Vegas, NV 89101
4
     Tel.: (702) 362-8500
     Fax: (702) 362-8505
5    Melanie@MelanieHillLaw.com
     Attorneys for Plaintiff Jane Doe
6

7

8
                                   UNITED STATES DISTRICT COURT
9
                                        DISTRICT OF NEVADA
10

11
     JANE DOE, an individual,
                                                         Case No.: 2:20-cv-00595-JAD-EJY
12                  Plaintiff,
             vs.                                         STIPULATION AND REQUEST FOR
13
                                                         EXTENSION OF TIME FOR PLAINTIFF
14   THE STATE OF NEVADA, EX REL. ITS                    TO RESPOND TO MOTION TO
     NEVADA DEPARTMENT OF                                DISMISS COMPLAINT [ECF No. 8]
15   CORRECTIONS, a public agency, and
     WILLONTRAY B. HOLMES, an individual,                (First Request)
16

17                   Defendants.
                                                                     ECF No. 11
18

19           Plaintiff Jane Doe (“Plaintiff”) and Defendant The State of Nevada, Ex Rel. Its Nevada
20
     Department of Corrections (“NDOC”), by and through their respective counsel of record,
21
     stipulate and request that the Court extend the deadline for Plaintiff Jane Doe’s to respond to
22
     NDOC’s Motion to Dismiss [ECF No. 8] (“the Motion”) for one week from the current deadline
23

24   of August 25, 2020 until September 1, 2020. In support of this Stipulation and Request, the

25   parties state as follows:
26
             1.      Plaintiff Jane Joe was served with the Motion in this matter on August 11, 2020,
27
     rendering its response to the Motion due by August 25, 2020.
28

                                                     1
            Case 2:20-cv-00595-JAD-EJY Document 12
                                                11 Filed 08/25/20 Page 2 of 2



1           2.      Counsel for both parties have conferred regarding Plaintiff Jane Doe’s request
2
     for a one-week extension of the Response deadline, and counsel for Defendant NDOC has
3
     indicated she has no objection to this request.
4

5
            3.      This request is being brought in good faith and is not sought for any improper

6    purpose or other purpose of delay, but to allow counsel for the parties’ additional time to
7
     discuss the issues raised in the Motion and for counsel for Jane Doe to respond to the Motion.
8
            WHEREFORE, the parties respectfully request that the Court extend the deadline for
9
     Plaintiff Jane Doe to respond to NDOC’s Motion to September 1, 2020.
10

11          DATED this 25th day of August, 2020.

12   Respectfully submitted,                               Respectfully submitted,
13
     MELANIE HILL LAW PLLC                                 NEVADA ATTORNEY GENERAL
14                                                         AARON D. FORD

15     /s/ Melanie A. Hill                               /s/ Cameron P. Vandenberg
     __________________________________                ____________________________________
16
     Melanie A. Hill, Esq. (NV Bar No. 8796)           Cameron P. Vandenberg (NV Bar No. 4356)
17   520 S. 7th Street, Suite A                        Chief Deputy Attorney General
     Las Vegas, NV 89101                               Kiel B. Ireland (NV Bar No. 15368C)
18   Melanie@MelanieHillLaw.com                        Deputy Attorney General
19
     Attorney for Plaintiff Jane Doe                   State of Nevada
                                                       Office of the Attorney General
20                                                     555 E. Washington Ave., Ste. 3900
                                                       Las Vegas, Nevada 89101
21                                                     cvandenberg@ag.nv.gov
22
                                                       Attorney for Defendant The State of Nevada, Ex
                                                       Rel. Its Nevada Department of Corrections
23

24

25                                                         IT IS SO ORDERED:

26
                                                           ______________________________________
27
                                                           UNITED STATES DISTRICT JUDGE
28                                                                  8-25-2020
                                                           DATED: _________________
                                                       2
